DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, lines 7-11 recite the claim limitation, “or wherein the terminal determines the correspondence between the time domain resource and the frequency domain position of the reference signal in the frequency domain unit based on a reference signal bandwidth in the frequency domain unit and the reference correspondence between the time domain resource and the frequency domain position of the reference signal”. The claim limitation is unclear. 

It is unclear how the first correspondence in line 2 of the limitation between the time domain resource and the frequency domain position of the reference signal can be 

Claim 13 recites the limitation "wherein the reference signal sending configuration information" in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. Dependent Claim 14 is further rejected under 35 U.S.C. 112(b) second paragraph based on its dependence to independent claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics “Frequency hopping operation for UL sounding RS”, 3GPP Draft, R1-074191 referred to herein as “3GPP”.

see Pg. 1 Section 1. Introduction i.e., signaling parameters are required for SRS operation & Pg. 2 Section 2. “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”. It is well known in the art of communications that higher layer signaling will be received by the UE from a base station in the form of control or configuration information in order to receive the signaling parameters, see section Pg. 1 Section 2 lines 1-3 i.e., D-BCH or higher layer signaling & Pg. 2 i.e., higher layer (RRC) signaling…The major merit of signaling the frequency hopping pattern is that eNB (i.e., “base station”) may be given flexibility in controlling the sounding RS load over each frequency region over which hopping operation is to be supported & Pg. 5 i.e., eNB can be given full flexibility of allocating different frequency hopping patterns to different UEs. By doing so, eNB can be empowered to control the load of UL sounding on each sub-band more easily and efficiently).  

wherein the reference signal sending configuration information instructs the terminal to transmit a reference signal on one or more frequency domain units, (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” (i.e., “frequency domain units”)…”The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”). 

and wherein the one or more frequency domain units and another frequency domain unit form a part of a transmission bandwidth supported by the base station; (see Pg. 2 Section 2 i.e., “On the contrary, if the SRS transmission bandwidth is narrower than the system bandwidth, there might be multiple sub-bands”). 

and sending, by the terminal, the reference signal on the one or more frequency domain units to the base station based on the reference signal sending configuration information. (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” ”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”). 
 
Regarding Claim 2, 3GPP discloses the method according to claim 1, wherein the reference signal sending configuration information comprises an indication of a time-frequency resource that is used to transmit the reference signal, (see Pg. 2 Section 2 i.e., (2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth & (4) i.e., transmission period on the sub-band in unit of subframe). 

see Pg. 2 Section 2 i.e., “Firstly, some form of higher layer (RRC) signaling can be employed to convey the exact frequency hopping pattern (i.e., “order”) of sounding RS”). 

Regarding Claim 3, 3GPP discloses the method according to claim 1, wherein an order in which the terminal sends the reference signal on the one or more frequency domain units is preset, (see Pg. 4, last paragraph i.e., pre-determined hopping pattern can be defined (i.e., “preset”) in the specification so that every UE should obey this pattern when transmitting its UL sounding RS if the system is configured to support frequency hopping operation for sounding RS).  

Regarding Claim 4, 3GPP discloses the method according to claim 1, wherein the reference signal sending configuration information comprises a second parameter (see Pg. 2 Section 2 i.e., parameters required to be informed to UE) that is used to indicate a correspondence between a time unit at which the terminal sends the reference signal (see Pg. 2 Section 2 i.e., step (3) i.e., Staggering time offset in unit of subframe: By this parameter, each UE can be configured to have their own offset values on transmission time & step (4) i.e., Transmission period on the sub-band in unit of subframe. By this parameter, each UE can be configured to have its own sounding RS transmission period) and a frequency domain unit on which the terminal sends the reference signal, (see Pg. 2 Section 2 i.e., step (2) i.e., Sub-band position and BWs. By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwith). 

Regarding Claim 5, 3GPP discloses the method according to claim 1, wherein the reference signal sending configuration information comprises a grouping parameter that is used to instruct the terminal to group the one or more domain units (see Pg. 2 Section 2 i.e., Frequency comb number. By this parameter, UE is informed of which frequency comb to use among two & Fig. 1 Pg. 3 i.e., Fig. 1 delineates SRS operation in one of two frequency combs where four sub-bands constitute the whole system bandwidth…frequency hopping of sounding RS will group the sub-bands 1-4 according to the UEs for transmission of SRS), and wherein reference signals can be simultaneously sent on different groups of frequency domain units, (see Fig. 1, Pg. 3 i.e., Fig. 1 delineates SRS operation in one of two frequency combs where four sub-bands constitute the whole system bandwidth…frequency hopping of sounding RS will group the sub-bands 1-4 according to the UEs for simultaneous transmission of SRS…As shown in the figure, frequency hopping of sounding RS is done by alternating the sub-band over which sounding RS is transmitted at every sounding RS transmission instant). 

Regarding Claim 6, 3GPP discloses the method according to claim 1, wherein the reference signal configuration information comprises at least one of the following information: a reference signal transmission period in a frequency domain unit (see Pg. 2 Section 2 i.e., Transmission period on the sub-band in unit of subframe: By this parameter, each UE can be configured to have its own sounding RS transmission period), a reference signal bandwidth in the frequency domain unit (see Pg. 2 Section 2 i.e., Sub-band position and BWs), a maximum reference signal bandwidth in the frequency domain unit, a start subcarrier position in which the reference signal is sent in the frequency domain unit, or a correspondence between a time domain resource and a frequency domain position of the reference signal in the frequency domain unit.  

Regarding Claim 7, 3GPP discloses the method according to claim 1, wherein the reference signal configuration information comprises a reference period indication parameter of the reference signal (see Pg. 2 Section 2 i.e., Transmission period on the sub-band in unit of subframe: By this parameter, each UE can be configured to have its own sounding RS transmission period), and wherein the terminal determines a reference signal transmission period in a frequency domain unit (see Pg. 2 Section 2 i.e., Transmission period on the sub-band in unit of subframe: By this parameter, each UE can be configured to have its own sounding RS transmission period) based on a quantity of frequency domain units supported by the terminal, (see Pg. 2, Section 2 i.e., if SRS transmission bandwidth is narrower than the system bandwidth, there might be multiple sub-bands (i.e., includes quantity of sub-bands)   Fig. 1 & Pg. 3 i.e., four sub-bands constitute the whole system bandwidth…SRS hopping for every UE is assumed to cover the whole bandwidth available for sounding RS transmission  & Pg. 4 i.e., the number of sub-bands can be set & Pg. 4 i.e., Transmission period for each sub-band can be calculated by multiplying period with the number (i.e., “quantity”) of sub-band for frequency hopping operation)

a bandwidth of the frequency domain unit or a bandwidth that is used to transmit the reference signal in the frequency domain unit, (see Pg. 2 Section 2 i.e., Sub-band position and BWs)

and a frequency hopping bandwidth of each hop, (see Pg. 1 (7) i.e., SRS hopping can be configured, Pg. 2 i.e., frequency hopping pattern for sounding RS includes determining frequency hopping bandwidth & Pg. 2 i.e., frequency hopping operation can be defined by means of multiple instances of separate single sub-band operation. Therefore rather than signaling frequency hopping pattern itself explicitly, it is suggested signaling the parameters necessary for sub-band operation separately for each sub-band that constitutes bandwidth to be covered by frequency hopping operation, Pg. 2 i.e., frequency hopping operation utilizing multiple sub-bands & Pg. 3). 

Regarding Claim 8, 3GPP discloses the method according to claim 1, wherein the reference signal sending configuration information comprises a reference bandwidth indication of the reference signal, (see Pg. 2 Section 2 i.e., Sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth)

see Pg. 2 Section 2 i.e., Sub-band position and BWs), a subcarrier spacing of the frequency domain unit (see Pg. 2, Section 2 i.e., (3) Staggering time offset), and reference signal frequency domain density in the frequency domain unit, (see Pg. 1 i.e., (3) RPF)  

Regarding Claim 9, 3GPP discloses the method according to claim 1, wherein the reference signal sending configuration information comprises a reference start subcarrier indication of the reference signal, (see Pg. 1 i.e., (1) Transmission bandwidth (and starting bandwidth position), Pg. 5 lines 8-9 i.e., single offset parameter needs to be defined, which informs UE of starting sub-band location from which UE is going to alternate its sounding RS transmission & Pg. 5 i.e., A. Sub-band position and BWs expressed in unit of subcarrier or RB) 

and wherein the reference start subcarrier indication of the reference signal is used to indicate a start subcarrier for sending the reference signal, (see Pg. 5 lines 8-9 i.e., single offset parameter needs to be defined, which informs UE of starting sub-band location from which UE is going to alternate its sounding RS transmission) 

Regarding Claim 10, 3GPP discloses the method according to claim 1, wherein identifiers of start subcarriers of the reference signal in the one or more frequency domain units are the same, (see Pg. 1 i.e., Required signaling: starting bandwidth position, Pg. 2, section 2 i.e., sub-band position and BWs may be same identifiers defined for the one or more frequency domain units, By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth, (3) Staggering time offset in unit of subframe, Pg.’s 3-4 i.e., Since all the sub-bands will have the same UL sounding RS period, single period parameter needs to be signaled, which is applicable for all sub-bands, Pg. 4 i.e., sub-band position and BWs expressed in unit of subcarrier or RB  defined for each sub-band may be the same & Pg. 5 i.e., Instead, single offset parameter needs to be defined, which informs UE of starting sub-band location).  

Regarding Claim 11, 3GPP discloses the method according to claim 1, wherein the reference signal sending configuration information (see Pg. 2 Section 2 i.e., parameters required to be informed to UE) comprises an indication of a reference correspondence between a time domain resource (see Pg. 2 Section 2 i.e., step (3) i.e., Staggering time offset in unit of subframe: By this parameter, each UE can be configured to have their own offset values on transmission time & step (4) i.e., Transmission period on the sub-band in unit of subframe. By this parameter, each UE can be configured to have its own sounding RS transmission period) and a frequency domain position of the reference signal, (see Pg. 2 Section 2 i.e., step (2) i.e., Sub-band position and BWs. By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwith).

and wherein the terminal determines the correspondence between the time domain resource (see Pg. 2 Section 2 i.e., step (3) i.e., Staggering time offset in unit of subframe: By this parameter, each UE can be configured to have their own offset values on transmission time & step (4) i.e., Transmission period on the sub-band in unit of subframe. By this parameter, each UE can be configured to have its own sounding RS transmission period) and the frequency domain position of the reference signal (see Pg. 2 Section 2 i.e., step (2) i.e., Sub-band position and BWs. By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwith) in the frequency domain unit based on the reference correspondence between the time domain resource (see Pg. 2 Section 2 i.e., step (3) i.e., Staggering time offset in unit of subframe: By this parameter, each UE can be configured to have their own offset values on transmission time & step (4) i.e., Transmission period on the sub-band in unit of subframe. By this parameter, each UE can be configured to have its own sounding RS transmission period) and the frequency domain position of the reference signal, (see Pg. 2 Section 2 i.e., step (2) i.e., Sub-band position and BWs. By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwith) or wherein the terminal determines the correspondence between the time domain resource and the frequency domain position of the reference signal in the frequency domain unit based on a reference signal bandwidth in the frequency domain unit and the reference correspondence between the time domain resource and the frequency domain position of the reference signal.  

Regarding Claim 12, 3GPP discloses the method according to claim 11, wherein the frequency domain position of the reference signal in the frequency domain unit is determined (see Pg. 2 Section 2 i.e., step (2) i.e., Sub-band position and BWs. By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwith) based on a time of sending the reference signal on the one or more frequency domain units supported by the terminal, (see Pg. 2 Section 2 i.e., step (3)-(4) i.e., Transmission period).

Regarding Claim 13, 3GPP discloses a reference signal sending apparatus (see Pg. 2 i.e., UE), the apparatus comprising a processing unit (see Pg. 2 i.e., UE will include a processing unit) and a transceiver unit (see Pg. 2 i.e., UE will include a transceiver unit), wherein: the transceiver unit (see Pg. 2 i.e., UE) receives a reference signal sending configuration message from a base station, (see Pg. 1 Section 1. Introduction i.e., signaling parameters are required for SRS operation & Pg. 2 Section 2. “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”. It is well known in the art of communications that higher layer signaling will be received by the UE from a base station in the form of control or configuration information in order to receive the signaling parameters, see section Pg. 1 Section 2 lines 1-3 i.e., D-BCH or higher layer signaling & Pg. 2 i.e., higher layer (RRC) signaling…The major merit of signaling the frequency hopping pattern is that eNB (i.e., “base station”) may be given flexibility in controlling the sounding RS load over each frequency region over which hopping operation is to be supported & Pg. 5 i.e., eNB can be given full flexibility of allocating different frequency hopping patterns to different UEs. By doing so, eNB can be empowered to control the load of UL sounding on each sub-band more easily and efficiently).  

wherein the reference signal sending configuration information instructs a terminal to transmit a reference signal on one or more frequency domain units, (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” (i.e., “frequency domain units”)…”The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”

and wherein the one or more frequency domain units and another frequency domain unit form a part of a transmission bandwidth supported by the base station; (see Pg. 2 Section 2 i.e., “On the contrary, if the SRS transmission bandwidth is narrower than the system bandwidth, there might be multiple sub-bands”). 

And the processing unit (see Pg. 2 i.e., UE processor), instructs, based on the reference signal sending configuration information (see Pg. 2 Section 2 i.e., The parameters required to be informed to UE) the transceiver unit (see Pg. 2 i.e., UE processor will instruct the transceiver) to send the reference signal on the one or more frequency domain units to the base station, (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” ”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”). 

Regarding Claim 14, 3GPP discloses the apparatus according to claim 13, wherein an order (see Pg. 2 Section 2 i.e., “Firstly, some form of higher layer (RRC) signaling can be employed to convey the exact frequency hopping pattern (i.e., “order”) of sounding RS”). 
 in which the processing unit instructs the transceiver unit (see Pg. 2 i.e., UE processor will instruct the transceiver) to send the reference signal on the one or more frequency domain units is preset, (see Pg. 4, last paragraph i.e., pre-determined hopping pattern can be defined (i.e., “preset”) in the specification so that every UE should obey this pattern when transmitting its UL sounding RS if the system is configured to support frequency hopping operation for sounding RS).  
 
Regarding Claim 15, 3GPP discloses a reference signal sending method, the method comprising: receiving, by a terminal, reference signal sending configuration information from a base station, (see Pg. 1 Section 1. Introduction i.e., signaling parameters are required for SRS operation & Pg. 2 Section 2. “The parameters required to be informed to UE”

wherein the reference signal sending configuration information instructs the terminal to transmit a reference signal on at least one frequency domain unit, (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” (i.e., “frequency domain units”)…”The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”). 

wherein the frequency domain unit is a part of a transmission bandwidth supported by the base station, (see Pg. 2 Section 2 i.e., “On the contrary, if the SRS transmission bandwidth is narrower than the system bandwidth, there might be multiple sub-bands”). 

wherein the reference signal sending configuration information comprises: a first bandwidth that is used to indicate a bandwidth used to transmit the reference signal in the frequency domain unit, (see Pg. 2, Section 2 i.e., frequency comb number, & Fig 1 & Pg. 3 i.e., Figure 1 delineates SRS operation in one of two frequency combs where four sub-bands constitute the whole system bandwidth…UL sounding RS bandwidth)
and a second bandwidth that is used to indicate a bandwidth for sending the reference signal on a symbol, (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” ”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs (i.e., “second bandwidth”): By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth” & Pg. 4 i.e., the following parameters should be defined per each sub-band…Sub-band position and BWs expressed in unit of subcarrier or RB (i.e., includes a “symbol”)).

and wherein the first bandwidth consists of a plurality of second bandwidths, (see Pg. 2, Section 2 i.e., frequency comb number, & Fig 1 & Pg. 3 i.e., Figure 1 delineates SRS operation in one of two frequency combs where four sub-bands (i.e., “plurality of second bandwidths”) constitute the whole system bandwidth…UL sounding RS bandwidth)

and determining, by the terminal based on a preset rule or indication information from the base station, (see Pg. 2 Section 2 i.e., “A certain UE will be assigned (i.e., “indication information”) to transmit its sounding RS on one of multiple sub-bands” ”…“The parameters (i.e., “indication information”) required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth” & Pg. 4 i.e., the following parameters should be defined per each sub-band…Sub-band position and BWs expressed in unit of subcarrier or RB & Pg. 2 i.e., frequency hopping pattern for sounding RS conveyed to UE may be a preset rule & Pg. 4, last paragraph i.e., pre-determined hopping pattern can be defined (i.e., “preset rule”) in the specification so that every UE should obey this pattern when transmitting its UL sounding RS if the system is configured to support frequency hopping operation for sounding RS)).

see Pg. 2 Section 2 i.e., (4) sounding RS Transmission period) to send the reference signal.( (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” (i.e., “second bandwidths”) ”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs: By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth”)  

Regarding Claim 16, 3GPP discloses the method according to claim 15, wherein the plurality of second bandwidths used to send the reference signal are located on different symbols.  (see Pg. 2 Section 2 i.e., “A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands” ”…“The parameters required to be informed to UE are summarized as follows…(2) sub-band position and BWs (i.e., “second bandwidths”): By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth” & Pg. 4 i.e., the following parameters should be defined per each sub-band…Sub-band position and BWs expressed in unit of subcarrier or RB (i.e., may include different subcarrier or different RB located on “different symbols”) & Fig. 1 & Pg. 3).

Regarding Claim 17, 3GPP discloses the method according to claim 15, wherein the preset rule is that, when the reference signal is used for beam sweeping, or a subcarrier spacing of the reference signal is greater than a reference subcarrier spacing or a subcarrier spacing that is of PUSCH transmission performed by the terminal on the see Pg. 2, Section 2 i.e., (3) i.e., Staggering time offset in unit of subframe: By this parameter, each UE can be configured to have their own offset values on transmission time & Fig. 1 i.e., subframes use PUSCH transmission & Pg. 3) and that is configured by the base station (see Pg. 2 Section 2 i.e., A certain UE will be assigned to transmit its sounding RS on one of multiple sub-bands…The parameters required to be informed to UE), the terminal determines sending the reference signal in a reference signal period on some of the plurality of second bandwidths forming the first bandwidth, (see Pg. 2 Section 2 i.e., (2) sub-band position and BWs & (4) i.e., Transmission period, Pg. 3 & Fig. 1). 

Regarding Claim 18, 3GPP discloses the method according to claim 15, wherein the indication information comprises at least one of the following types of information: (1) indication information comprising identifiers of some second bandwidths, used to instruct the terminal to send the reference signal on the second bandwidths; (see Pg. 1 i.e., Required signaling: starting bandwidth position, Pg. 2, section 2 i.e., sub-band position and BWs (i.e., “second bandwidths”) may be identifiers defined for the one or more frequency domain units, By this parameter, UE is informed of where to transmit its sounding RS in the whole system bandwidth, Pg. 4 i.e., sub-band position and BWs expressed in unit of subcarrier or RB  defined for each sub-band).  
 (2) indication information comprising index information for obtaining identifiers of some second bandwidths, used to instruct the terminal to send the reference signal on the second bandwidths; (3) indication information comprising a frequency domain spacing, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADNAN BAIG/Primary Examiner, Art Unit 2461